Judgment unanimously affirmed. Memorandum: The contention of defendant that reversal is required by the failure of the People to produce Brady and Rosario material is not preserved for our review because defense counsel failed to make appropriate timely objections when the alleged violations came to his attention (see, People v Padro, 75 NY2d 820, rearg denied 75 NY2d 1005, rearg dismissed 81 NY2d 989; People v Fedora, 186 AD2d 982, lv denied 81 NY2d 762). Were we to review that contention, we would conclude that there was no Brady or Rosario violation because the material in question was made available to defendant prior to trial and defense counsel had a meaningful opportunity to use it (see, People v Cortijo, 70 NY2d 868; People v Poole, 48 NY2d 144, 148-149).
We' reject defendant’s contentions that the proof is legally insufficient and that the verdict is against the weight of the evidence {see, People v Bleakley, 69 NY2d 490, 495).
Finally, upon our review of the record, we conclude that, although defendant did not receive error free representation, he received meaningful representation {see, People v Claitt, 222 *896AD2d 1038; see also, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Erie County Court, Sheridan, J.—Burglary, 2nd Degree.)- Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.